ORDER

PER CURIAM.
Adrian Wright appeals his conviction of murder in the second degree, § 565.021.1(2), RSMo 1994,1 robbery in the first degree § 569.020 and two counts of armed criminal action, § 571.015, with a sentence of 20 years for murder, a consecutive term of 30 years for robbery, and terms of five and ten years for each of the armed criminal action convictions which were ordered to run concurrently with one another and with the sentences of murder and robbery. Wright also appeals the denial, on the merits, without an eviden-tiary hearing, of his Rule 29.15 motion, but no claim of error is alleged or briefed in connection with that appeal and that appeal is deemed to be abandoned. State v. Nelson, 818 S.W.2d 285, 287[1] (Mo.App.1991).
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the judgment of the circuit court pursuant to Rules 30.25(b) and 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.

. All statutory references are to RSMo 1994 unless otherwise noted.